USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 1 of 11


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

THE SURFRIDER FOUNDATION,                     )
          Plaintiff                           )       Case No. 2:18-cv-00020
                                              )
               v.                             )
                                              )
UNITED STATES STEEL                           )
CORPORATION,                                  )
                                              )
               Defendant.                     )
                                              )       Consolidated with
                                              )
THE CITY OF CHICAGO,                          )
           Plaintiff,                         )       Case No. 2:18-cv-00033
                                              )
               v.                             )
                                              )
UNITED STATES STEEL                           )
CORPORATION,                                  )
                                              )
               Defendant.                     )

    MOTION TO CONSOLIDATE CASES No. 2:18-cv-00020 AND No. 2:18-cv-00127

       Pursuant to Federal Rule of Civil Procedure (“FRCP”) 42(a) and Local Rule 42-2, plaintiffs

The Surfrider Foundation (“Surfrider”) and the City of Chicago (“City”) (collectively, “Plaintiffs”)

jointly move to lift the stay in this case and consolidate case No. 2:18-cv-00127 (“Governments’

Case”) with this action for all purposes.

       The Court should lift the stay to consolidate the Governments’ Case into this action. In the

underlying Joint Motion for Stay, the parties jointly requested status conferences in 90-day

intervals. The Surfrider Foundation v. U. S. Steel Corporation, No. 2:18-cv-00020, Dkt. 22, at 3

(Joint Motion for Stay of Proceedings). It has been over 90 days since the Plaintiffs’ Motion to

Lift the Stay was denied. No. 2:18-cv-00020, Dkt. 31 (Opinion and Order). Furthermore, the

Court based that ruling on its authority to manage its docket “with economy of time and effort.”

                                                  1
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 2 of 11


Id. at 4 (quotation omitted). The Court indicated that it would maintain the stay “at least until such

time as” Plaintiffs’ motions to intervene in the Governments’ Case “have been ruled on.” Id. at 6.

As explained below, those motions have been granted and judicial economy is now best served by

lifting the stay to consolidate the Governments’ Case into Plaintiffs’ cases.

        Consolidation is allowed and proper in this case, as the cases involve common questions

of law and fact, and consolidation would promote judicial economy and efficiency. The cases

should be consolidated here because they all involve the same core set of Clean Water Act

(“CWA”) violations by defendant United States Steel Corporation (“Defendant”), and involve

similar questions of law and fact related to these violations. Resolution of the Governments’

claims in case No. 2:18-cv-00127 will affect both the legal and factual bases for many of the claims

asserted by the Plaintiffs in this action, No. 2:18-cv-00020. Consolidation offers the most efficient

course forward because the CWA violations alleged in common can then be litigated and resolved

at once, whether through a consent decree or otherwise; remaining claims or issues can then be

addressed among whichever parties remain at odds. The differences between the actions would

thereby be preserved in consolidation. That Surfrider and the City are plaintiff-intervenors in case

No. 2:18-cv-00127 does not limit the ability of the Court to consolidate the two cases, and the

government plaintiffs in No. 2:18-cv-00127 would not be prejudiced by consolidation because

Plaintiffs are now parties to their action and the Governments’ claims may be closed whenever

they are fully resolved. Accordingly, Plaintiffs respectfully request that the Court consolidate

these cases under Rule 42(a) to resolve common questions of law and fact in a manner more

efficient and consistent than serial litigation.




                                                   2
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 3 of 11


                                       BACKGROUND

       Defendant has consistently violated numerous provisions of its National Pollutant

Discharge Elimination System (“NPDES”) permit and the CWA, most notably by illegally

discharging roughly 300 pounds of carcinogenic hexavalent chromium in April 2017, forcing

public beaches and a drinking water intake to close. After cataloging numerous violations of the

CWA by Defendant, Surfrider sent Defendant a notice of its intent to file suit on November 14,

2017 and then filed this suit on January 17, 2018. See The Surfrider Foundation v. U. S. Steel

Corporation, 2:18-cv-00020, Dkt. 1 (“Surfrider Complaint”). On January 17, 2018, the City filed

suit alleging substantially the same CWA claims as Surfrider, along with an additional negligence

claim. City of Chicago v. U. S. Steel Corporation, 2:18-cv-00033, Dkt. 1 (“City Complaint”).

These two cases were ordered consolidated for discovery and trial purposes on March 1, 2018.

2:18-cv-00020, Dkt. 14. Defendant filed Answers to the Surfrider Complaint and City Complaint,

admitting to more than forty of the alleged violations. 2:18-cv-00020, Dkts. 17–18.

       On April 2, 2018, nearly three months after the Surfrider Complaint was filed, the United

States and State of Indiana (“Governments”) initiated their own CWA lawsuit against Defendant

by filing contemporaneously a Complaint (“Governments’ Complaint”) and a proposed Consent

Decree. See United States et. al. v. United States Steel Corporation, 2:18-cv-00127, Dkt. 1. The

Governments’ Complaint alleges CWA claims that overlap significantly with those CWA

violations alleged in the Surfrider Complaint and City Complaint, including violations related to

the April 2017 hexavalent chromium spill, other specific pollutant limitation violations, and

maintenance violations. Surfrider and the City each filed motions to intervene in the Governments’

Case. 2:18-cv-00127, Dkt. 12. The Governments did not oppose those motions, instead arguing

for limited and delayed intervention rights, and Defendant took no position. 2:18-cv-00127, Dkt.



                                                3
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 4 of 11


17. The Court granted Plaintiffs intervention into the Governments’ Case without restriction or

delay. 2:18-cv-00127, Dkt. 20.

        Following the grant of intervention, on December 27, 2018, Plaintiffs each filed the

Complaints-in-Intervention that had been attached to their respective motions to intervene. 2:18-

cv-00127, Dkts. 22-23. On multiple occasions in November and December 2018, however,

Defendant again violated its permit and the CWA. See, e.g., 2:18-cv-00127, Dkt. 33 at 27–29. To

bring the CWA allegations at issue up to date and reflect these more recent and ongoing violations,

Plaintiffs each filed an Amended Complaint-in-Intervention as of right on January 17, 2019. 2:18-

cv-00127, Dkts. 32–33. Defendant filed motions to dismiss those Amended Complaints-in-

Intervention on January 30, 2019. 2:18-cv-00127, Dkts. 35–38. In its briefs, Defendant argues,

in part, that it believes Plaintiffs appear to be “attempting to obtain duplicative penalties” because

there are two separate cases pending that relate to an overlapping set of CWA violations by

Defendant. 2:18-cv-00127, Dkt. 36 at 7–11, Dkt. 38 at 7–11. Defendant’s motions to dismiss are

fully briefed.

        Plaintiffs now move to consolidate into this case the Governments’ Case, a case that is

pending before the same Article III judge, to which Defendant is also a party, and in which the

Plaintiffs are each plaintiff-intervenors.

                                             ARGUMENT

        FRCP 42(a) allows the consolidation of separate cases “if actions before the court involve

a common question of law and fact.” Fed. R. Civ. P. 42. See also Midwest Cmty. Council, Inc. v.

Chicago Park Dist., 98 F.R.D. 491, 499 (N.D. Ill. 1983) (Rule 42(a) is “designed to encourage

consolidation where common questions of law or fact are present”).




                                                  4
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 5 of 11


       The Seventh Circuit has long encouraged consolidation, stating that “Rule 42(a) . . . was

designed and intended to encourage such consolidation where possible.” United States v. Knauer,

149 F.2d 519, 520 (7th Cir. 1945). Specifically, cases involving common questions are “prime

subjects for consolidation under the policy that considerations of judicial economy strongly favor

simultaneous resolution of all claims growing out of one event[.]” Ikerd v. Lapworth, 435 F.2d

197, 204 (7th Cir. 1970). In applying Rule 42(a), courts “‘consider such factors as judicial

economy, avoiding delay, and avoiding inconsistent or conflicting results’ as well as ‘as the

possibility of juror confusion or administrative difficulties.’” Siemens Indus., Inc. v. City of East

Chicago, Ind., No. 2:13-CV-273-JTM-PRC, 2013 WL 5707759 at *1 (N.D. Ind. Oct. 21, 2013)

(citing and quoting Habitat Educ. Ctr., Inc. v. Kimbell, 250 F.R.D. 390, 394 (E.D. Wis. 2008)).

See also Am. Family Mut. Ins. Co. v. Electrolux Home Prod., Inc., No. 11-CV-678-slc, 2012 WL

12996202 at *1 (W.D. Wis. Aug. 3, 2012) (finding a grant of consolidation for pretrial purposes

appropriate when “both judicial economy and the ends of justice will be served”). Moreover,

“when both cases are pending in the same district—let alone with the same judge—consolidation

is preferable.” Miller Brewing Co. v. Meal Co., 177 F.R.D. 642, 645 (E.D. Wis. 1998).

       Here, consolidation will prejudice no party and will enable the court to review evidence

and argument on issues relevant to all three cases in a single proceeding, thus advancing judicial

economy and efficiently ensuring the consistency of all final orders.

   1. The Cases in Question Involve Common Questions of Law and Fact.

       Both the City and Surfrider cases, already consolidated under case 2:18-cv-00020, and the

Governments’ Case, 2:18-cv-00127, are focused on an overlapping set of CWA violations by

Defendant.

       These overlapping CWA claims necessarily involve similar questions of fact related to

these violations, such as the extent and impacts of illegal discharges, Defendant’s actions to
                                                 5
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 6 of 11


prevent and react to those violations, and the appropriate punitive and injunctive remedies.

Specifically, Surfrider, the City, and the Governments all make substantively identical allegations

relating to Defendant’s Midwest Plant in Portage, Indiana, the same spill of hexavalent chromium

into the Burns Waterway in April 2017, various other NPDES permit violations at the Midwest

Plant including illegal chromium discharges in February 2013, January 2017, and October 2017,

and include similar allegations related to Defendant’s violation of maintenance and notification

obligations under the CWA and its permit. Compare Government Complaint, 2:18-cv-00127, Dkt.

1, ¶¶ 71–100, with Surfrider Complaint, 2:18-cv-00020, Dkt. 1, ¶¶ 68–122, and City Complaint,

2:18-cv-00033, Dkt. 1, ¶¶ 62–116.

       The resolution of these overlapping CWA claims in all three cases also turns on an

effectively common question of law. This action is currently stayed to await a final resolution in

the Governments’ Case and, then, to assess the effect of that resolution upon the common claims

asserted by Surfrider and the City. That the Governments may resolve their case through a future

consent decree further demonstrates that consolidation will promote greater judicial efficiency.

This is because the Seventh Circuit requires that the same “diligent prosecution” test be used by

this Court both to review any proposed consent decree in the Governments’ Case and to determine

the effect of any approved consent decree on claims made in the citizen-suits brought by the City

and Surfrider.

       The Seventh Circuit Court of Appeals applies the “diligent prosecution” standard in the

CWA, 33 U.S.C. § 1365(b)(1)(B), to determine if a second-filed, but first-settled, government

action precludes further relief in a first-filed citizen suit. Friends of Milwaukee’s Rivers v.

Milwaukee Metro. Sewerage Dist., 382 F.3d 743, 759 (7th Cir. 2004); id. at 764–65 (reversing

district court dismissal of citizen suit because record did not support conclusion that state



                                                6
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 7 of 11


settlement constituted “diligent prosecution,” and therefore settlement could not bar citizen suit).

The Seventh Circuit, in United States v. Metropolitan Water Reclamation Dist. of Greater

Chicago, 792 F.3d 821, 825 (7th Cir. 2015), applied the same “diligent prosecution” standard to

find that a court-approved consent decree in a government action constituted “diligent

prosecution” and therefore barred continued litigation of substantively identical CWA claims

asserted by plaintiff-intervenors in their complaints-in-intervention.     See id. at 824 (noting

specifically prior application of same diligent prosecution standard in Friends of Milwaukee’s

Rivers). Where a final consent decree has been entered by a court, “this pretty much turns the

diligence issue into the question of whether the proposed consent decree is reasonable . . .[which]

enables us to merge the inquiries[.]” Id. at 825. Without consolidation, this single, combined

diligent prosecution test would need to be applied twice to the same consent decree and resolved

by the Court in two separate cases, unnecessarily wasting judicial resources. Consolidation will

allow the parties to argue how this test applies to any potential consent decree once, and then sort

out any remaining claims after all consent decree questions have been dealt with, in a single

proceeding.

       While the two cases are not identical, any differences between the actions would still be

preserved in consolidation and could be litigated after the common questions are resolved. The

Supreme Court has likened consolidation to a “mere joinder of distinct causes of action by distinct

parties, arising out of common injury[.]”        Hall v. Hall, 138 S.Ct. 1118, 1125 (2018).

Consolidation, which saves time and expense by the parties and the court, is allowed as a matter

of convenience; consolidation does not substantively merge cases into a single cause of action. Id.

at 1126–27 (discussing U.S. Supreme Court case law on consolidation).




                                                 7
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 8 of 11


       The fact that the Plaintiffs have intervened in the Governments’ Case does not limit the

ability of the Court to consolidate the two cases. Courts have granted consolidation of cases

stemming from CWA violations in procedural postures similar to the present case. In Northeast

Iowa Citizens for Clean Water v. Agriprocessors, Inc., for example, the plaintiff filed a CWA

citizen suit prior to government action, intervened in the government enforcement action, and

successfully moved to consolidate the two cases. 489 F. Supp. 2d 881, 887 (N.D. Iowa, 2007).

See also Friends of Sakonnet v. Dutra, 738 F. Supp. 623, 626 (D.R.I. 1990) (noting that action

brought by state attorney general had been consolidated into citizen suit); Sierra Club v. Hamilton

County Board of County Commissioners, 504 F.3d 634, 642 (6th Cir. 2007) (noting that cases had

been consolidated where government case was filed after citizen’s notice of intent but before filing

of citizen-suit complaint).

   2. Consolidation Would Promote Judicial Economy and Efficiency By Resolving
      Claims in All Three Cases In a Single Proceeding.

       Because the three cases in question share common questions of law and fact, consolidation

here will promote the interests of efficiency and economy for both the Court and the parties.

Common issues will need to be decided only a single time, thus preserving judicial resources and

expediting resolution.

       Defendant has previously expressed concern that Surfrider and the City seek “duplicative

penalties” over the course of the three cases. See 2:18-cv-00127, Dkts. 36, 38. Consolidation of

the Governments’ Case with the previously consolidated Plaintiffs’ cases will allow the Court to

consider arguments as to penalties, injunctive relief, and other issues related to the common claims

in a single proceeding, ensuring there will be no inconsistencies. In addition, consolidation will

not prejudice any of the parties involved in all cases. The District Court for the Northern District

of Indiana has specifically noted that while consolidation may make the consolidated proceeding


                                                 8
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 9 of 11


longer than one of the proceedings alone, the court and the parties “will save more time and

resources” – both by conducting one set of actions, rather than two, and because the court would

be able to resolve pending and future motions more quickly by considering the motions

simultaneously. Patriot Homes Inc. v. Forest River Housing Inc., No. 3:05-CV-471 RLM, 2008

WL 11389580 at *2 (N.D. Ind. Mar. 19, 2008). Here, consolidating the cases will allow the Court,

Surfrider, the City, and Defendant to focus time and resources on a single set of actions, while not

depriving any party of any right specific to each individual and distinct action.

       Consolidation of these cases will also not prejudice the Governments. The fact that

additional claims involving Surfrider, the City, and Defendant may remain in the event that a

proposed consent decree is entered by the Court, or the Governments’ claims are otherwise finally

resolved, would not require any more time or effort from the Governments, as these will remain

“distinct causes of action by distinct parties” not merged by consolidation. Hall, 138 S.Ct. at 1125.

The Governments will only be required to respond to any motions or rulings relevant to the actions

they are involved in. Each action will receive a separate judgment (though consolidation allows

such separate judgments to be embodied in a single order), and each judgment is appealable

regardless of any ongoing proceedings in other actions. Id. at 1125–26.

                                         CONCLUSION

       For the reasons set forth above cases No. 2:18-cv-00020, 2:18-cv-00033, and 2:18-cv-

00127 should be consolidated and allowed to proceed.



DATED this 29th day of March 2019.            Respectfully submitted,

                                              /s/ Robert A. Weinstock
                                              Mark N. Templeton
                                              Robert A. Weinstock
                                              Abrams Environmental Law Clinic

                                                 9
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 10 of 11


                                    University of Chicago Law School
                                    6020 S. University Ave.
                                    Chicago, IL 60637
                                    (773) 702-9611
                                    templeton@uchicago.edu
                                    rweinstock@uchicago.edu

                                    Attorneys for The Surfrider Foundation


                                    /s/ Fiona A. Burke
                                    Fiona A. Burke, Chief Assistant Corporation
                                    Counsel
                                    Aviation, Environmental, Regulatory, and Contracts
                                    Division
                                    City of Chicago Department of Law
                                    30 N. LaSalle St., Suite 1400
                                    Chicago, IL 60602
                                    312-744-6929
                                    Fiona.Burke@cityofchicago.org

                                    Elie T. Zenner, Assistant Corporation Counsel
                                    Affirmative Litigation Division
                                    City of Chicago Department of Law
                                    121 North LaSalle Street, Suite 600
                                    Chicago, IL 60602
                                    312-744-6076
                                    Elie.Zenner@cityofchicago.org

                                    Attorneys for the City of Chicago




                                      10
USDC IN/ND case 2:18-cv-00020-TLS-APR document 33 filed 03/29/19 page 11 of 11


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of March, 2019, a copy of the foregoing Motion to
Consolidate Cases No. 2:18-cv-00020 and No. 2:18-cv-00127 was filed electronically with the
Clerk of Court using the Court’s Electronic Filing System. Notice of this filing will be sent to all
counsel of record through the ECF notification system.


                                              /s/ Robert A. Weinstock
                                              Robert A. Weinstock
                                              Counsel for The Surfrider Foundation
